Title: To James Madison from John Anderson, 22 June 1806
From: Anderson, John
To: Madison, James



Duplicate.
Sir
Havana 22d: June 1807.

I have had the honor to write You more than once since my arrival in this City, and flatter myself, that some of my letters have been received.
It is with sincere regret that I find myself obliged to trouble You, Sir, with disagreeable complaints.  Our Captains on their arrival in this port, give themselves very little trouble to comply with the Laws of the United States, respecting the deposite of their Registers in the Consular Office.  Days pass away before they call; and when gently told of their neglect, answer, and some times not very politely, that they could not find time to come sooner to the Office.  The conduct of our Seamen is not more regular.  They unfortunately get intoxicated very often, and some of them are picked Up by the Soldiers and carried to prison, where they remain until I can persuade some of our humane Captains to take them on board their Vessels; but I have been obliged in some cases to compromise for the expences incurred in  by paying the Captains the ten dollars allowed by Law for the passage of Seamen, and they pay the rest of the sum due by the Seaman, which some times amounts to six or seven dollars.  I cannot, Sir, act otherwise in my present situation, for our Captains and the Consignees of their Vessels and Cargos, know too well that I have not the power in this place to compel them to comply with the Laws of the United States upon the subject of Seamen & Registers. I shall endeavour, Sir, upon every occasion, to merit Your approbation, and should it happen at any time that I do not fulfil the strict duties of my Office, it will be owing to the want of power and not inclination.
The port of Matanzas about seventy miles to the Northeast of this, is growing every day more into importance.  A considerable quantity of property consisting of Brown & White Sugars, Molasses &  is shipped from thence to the United States. To procure a Certificate of property, which is affixed to the bill of lading, the Merchants are obliged to come here, at some expense, and the Vessels detained four or five days after being loaded. In some instances, I have granted to well known persons, blank Certificates with my signature, making them take oath that the property is bona fide American property.  Though this mode is not regular, it is the best that can be adopted to give facility to our trade.  I am fully persuaded, Sir, that were You to appoint a good, steady Young Man as Agent to that port, it would be an object worthy of his attention, particularly so, if he had or could make friends, to give him the preference in recieving and shipping their Cargos.  I would undertake with great pleasure, Sir, though contrary to my interest, and perhaps powers, to appoint an Agent until Your pleasure should be known, but I am unacquainted with the Inhabitants of Matanzas, and do not know a single Soul there, in whom I could place a trust of so much importance.
Private letters lately received from Cadiz mention, that a Royal decree has passed, laying 11 P Ct: additional duty on all articles imported into this Island, and 2 P Ct: on all articles exported; with an extra duty on the tonnage of foreign Vessels.  Fortunately for our Merchants this decree has not been received Officially, and cannot be put into execution until then; when they will have to pay 38 P Ct: inwards & 12 P Ct: outwards, a cruel tax, it being a well known fact, that for the last  Months very bad Voyages have been made from the United States to this City, and I am surprised, Sir, at the continuance of the trade upon such an extensive plan as it is now carried on.
The scarcity of dollars and smaller coin is so great in this City that, an emission of paper Money is much talked of, and by some people thought inevitable.
A Gentleman of my acquaintance has favoured me with a small piece of bark, whichh possesses great Qualities for dying of Silk, &Ca. I have taken the liberty, Sir, to send You one half of it by this opportunity, reserving the other half for an other occasion; flattering myself that the discovery will prove an object of great utility to our Merchants and Manufacturers.  With the highest Respect I have the honor to be, Sir, Your most obedient Servant

James Anderson

